Citation Nr: 0922276	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for pelvic 
inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1991 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
Veteran's disability rating for pelvic inflammatory disease 
to 10 percent.

In May 2004, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  This case was previously remanded 
in Board decisions dated in October 2004, March 2006, and May 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in June 
2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the Veteran's claim for entitlement to an evaluation in 
excess of 10 percent for service-connected PID is provided.

The Board has three times remanded the issue on appeal.  In 
remand decisions dated in October 2004, March 2006, and May 
2007, the Board determined additional development was 
necessary and included specific instructions that a 
gynecological examination be undertaken to ascertain the 
current severity of the Veteran's pelvic inflammatory 
disease.  In all instances, the examiners were requested to 
list the manifestations of the disorder and, if any present 
symptoms were found, to address whether such symptoms 
required continuous treatment and whether the symptoms were 
controlled by that treatment.  Although the Veteran underwent 
VA examinations in November 2004, March 2006, and July 2007, 
sufficient opinions have not yet been provided.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While the Board regrets the additional delay, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate her 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that she may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment. The AMC/RO 
should also provide notice of the specific 
criteria necessary for entitlement to a 
rating in excess of 10 percent for PID 
under 38 C.F.R. § 4.116, Diagnostic Code 
7614.

2.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated her for pelvic inflammatory 
disease since August 2006. After she has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in that regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be scheduled for an 
appropriate VA gynecology examination to 
determine the current severity of her 
pelvic inflammatory disease.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review by the examining physician.  A 
notation to the effect that this record 
review took place should be included in 
the report.

The examining physician must specifically 
address each of the following items in his 
or her opinion:

a.  list any present manifestations of 
the disorder, and, if any present 
symptoms are found:

b.  whether they require continuous 
treatment, or;

c.  whether the symptoms are not 
controlled by continuous treatment, 
and; 

d.  the effect on the claimant's 
employment and daily life.

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


